Citation Nr: 0309123	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  02-01 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a skin disorder, 
secondary to exposure to Agent Orange.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 decision by the RO in White River 
Junction, Vermont, which denied service connection for 
bilateral hearing loss.  

The issue of entitlement to service connection for a skin 
disorder, secondary to exposure to Agent Orange will be 
addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for bilateral hearing loss, and the VA has made reasonable 
efforts to develop such evidence.

2.  Bilateral hearing loss is a disorder of service origin or 
attributable to any incident therein. 


CONCLUSION OF LAW

Bilateral hearing loss was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran was provided a VA examination, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the August 
2001 rating decision, in the February 2002 statement of the 
case, and VA letters to the veteran dated in March 2001 and 
January 2002 have provided the veteran with sufficient 
information regarding the applicable regulations.  The 
veteran has submitted written arguments and testimony.  The 
rating decision and statement of the case provided notice to 
the veteran of what was revealed by the evidence of record.  
The veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Factual Background

The veteran served on active duty from July 1966 to July 
1968.  According to his DD Form 214, his military 
occupational specialty was in field artillery.

Service medical records show that on medical examination 
performed for pre-induction purposes in November 1965, the 
veteran's ears were listed as normal.  On authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
0
20
LEFT
15
10
5
5
10

On the report of medical history dated November 1965 no 
history of ear problems were noted.  On medical examination 
performed for separation purposes in May 1968, the veteran's 
ears were listed as normal.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
10

On the report of medical history dated May 1968 he reported 
that his health was fine and indicated no ear trouble.  
Service medical records are negative for complaints or 
treatment of bilateral hearing loss.  

Post-service medical records are negative for hearing loss 
for many years.

During a December 1997 ear examination at Lahey Hitchcock 
Clinic, the veteran complained of a plugged feeling in his 
right ear.  He denied tinnitus, balance problems or vertigo.  
The precipitating event, which caused the plugged ear, was 
from flu and cold-like symptoms.  An audiological examination 
revealed a mild low frequency hearing loss in the right ear 
with a slight conductive component and normal to borderline 
normal hearing in the mid frequency region and a mild sloping 
to moderate to severe sensorineural loss in the higher 
frequencies.  The left ear had a mild low frequency hearing 
loss with normal hearing in the mid frequencies but drops 
sharply to a mild loss at 2000 Hertz to a severe high 
frequency sensorineural hearing loss.  There was a 
significant asymmetry between ears.  The physician noted, ABR 
(auditory brain response) was recommended to rule out 
retrocochlear pathology and the difference was most likely 
due to noise exposure in Vietnam.   

Outpatient treatment note from Dartmouth-Hitchcock Medical 
Center dated January 1998, shows the veteran presented with 
increased left ear hearing loss.  The diagnostic impression 
was ABR findings consistent with cochlear pathology AV.  

VA outpatient treatment records dated from May 1998 to 
February 2001 reflect treatment for various conditions.  In a 
note dated February 2000 the veteran complained of a plugged 
right ear.  The objective findings showed he had otitis media 
on the right with a red retracted drum, weber latericeous to 
the right, left TM (tympanic membrane) was normal.  A 
treatment note dated March 2000 shows the veteran presented 
again with complaints of right ear pain.  Objective findings 
revealed gross hearing loss, which decreased bilaterally, and 
both TM's showed fluid, the right one was red.  The 
assessment was otitis media with hearing loss.

In December 2000, the veteran submitted a claim for service 
connection for bilateral hearing loss.  Along with the claim, 
his spouse submitted a lay statement declaring that she 
witnessed his hearing deteriorate over the years and the 
artillery exposure which he was exposed to in Vietnam was the 
cause of the hearing loss.

During a VA examination for ear disease in July 2001, the 
veteran complained of hearing loss and occasional dinging 
sounds in his ears.  The diagnostic impression was bilateral 
sensorineural hearing loss secondary to noise exposure.  The 
examiner opined that the pattern of the veteran's hearing 
loss was compatible with noise exposure.  In reviewing his 
previous records, he had a normal audiogram upon entry into 
the military and also on separation in May 1968.  This 
precluded military noise exposure from causing the problem.  
Whatever caused hearing loss, which was most likely noise, 
occurred after separation.  

At a July 2001 VA audiological examination, the veteran 
complained of periodic tinnitus which was more noticeable 
when it was quiet.  In regards to a review of his service 
medical records the examiner noted that the thresholds 
recorded in 1968 were better than the induction audiogram.  
The diagnostic impression was a mild to moderately severe 
high frequency sensorineural hearing loss in the right ear 
and a mild to severe mid to high frequency sensorineural 
hearing loss in the left ear.  The scores reflected good word 
recognition ability in quiet in each ear.  Tympanometry 
indicated hypermobility of the right middle ear system with 
slightly negative middle ear air pressure.  The left ear 
showed normal middle ear system mobility with slightly 
negative middle ear air pressure.  There were no significant 
changes in the test results when compared with those obtained 
at the Lahey Clinic in 1997.  The examiner questioned the 
validity of the separation audiogram from 1968 and opined 
that it was as likely as not that hearing loss was at least 
partly service-connected. 

In January 2002 a statement submitted by the veteran noted 
that he was never given ear protection while firing howitzers 
in service.  There were several times they were fired without 
any notice.  He put cigarette filters in his ears to prevent 
exposure to loud noises.  He experienced ringing in his ears 
when with a group of people.  

During the veteran's travel board hearing in November 2002 he 
testified that he was a cannoneer during service.  His job 
was to load and unload the ammunition.  No ear protection was 
provided for this job.  After returning from Vietnam he 
stated that he probably had trouble hearing but he was 
getting on with his life.  Also after returning from service 
he worked at the Cherry Cup factory on the plant floor where 
it was very noisy and again he was not provided with ear 
protection.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).  Service incurrence will be presumed for certain 
chronic diseases, including sensorineural hearing loss, if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§  3.307, 3.309 (2002). 

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2002).

The veteran claims service connection for bilateral hearing 
loss which he asserts was incurred in military service.  
Service medical records are negative for hearing loss.  The 
veteran's ears were clinically normal on pre-induction 
examination in November 1965 and again on separation 
examination in May 1968.  

There is no evidence of bilateral hearing loss dated within 
the first post-service year.  Post-service medical records 
are negative for bilateral hearing loss for many years until 
1997, almost 29 years after service.

Although a private physician has opined that the veteran's 
hearing loss was most likely due to noise exposure in 
Vietnam, the Board notes that this statement is clearly based 
on the history provided by the veteran.  A mere recitation of 
the veteran's self-reported lay history does not constitute 
competent medical evidence of diagnosis or causality.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); LeShore v. 
Brown, 8 Vet. App. 406 (1995).  As such this medical 
statement has no probative value in connecting any current 
bilateral hearing loss to service.  Id. 

In a July 2001 VA examination, the examiner noted that noise 
seemed to be the most likely cause of the veteran's hearing 
loss however, the hearing loss occurred after separation from 
service.  At another VA examination in July 2001 that 
examiner questioned the validity of the veteran's service 
medical records and noted that it was as likely as not that 
hearing loss was at least partly service-connected.  There 
has been no evidence submitted which would refute this 
examiner's statement.

The veteran has asserted that he incurred bilateral hearing 
loss during his period of active service.  As a layman, he is 
not competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Because of the veteran's military occupational specialty in 
field artillery, there is some rational basis for concluding 
that he was, at some point in service, exposed to noise 
trauma.  Applying the benefit-of-the-doubt rule (38 U.S.C.A. 
§ 5107(b) (West Supp. 2001)), and considering the veteran's 
credible testimony along with the VA examiner's opinion, the 
Board concludes that it is at least as likely as not that 
bilateral hearing loss was incurred in service.  The claim 
for service connection for bilateral hearing loss must be 
granted.  


ORDER

Service connection for bilateral hearing loss is granted, 
subject to the applicable criteria pertaining to the grant of 
monetary benefits.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

In private outpatient treatment notes dated June 1998 and 
January 2000 a reference was made to treatment by Dr. Hammer 
for a skin disorder.  Further, at the veteran's personal 
hearing in November 2002, he testified that he was seen by 
Dr. Hammer at St. Johnsbury Hospital for a skin condition.  A 
review of the claims folder reveals no medical records from 
Dr. Hammer.

The record indicates that the veteran was last seen at a 
private clinic in January 2000 for his skin disorder.  The 
Board finds that the veteran should be afforded a current VA 
examination in order to determine the etiology of his skin 
disorder.  

In view of the foregoing, the case is remanded for the 
following:

1.  The Board finds that there is a 
further duty to assist the veteran on his 
claim for entitlement to service 
connection for a skin disorder.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2002).  The RO must review the 
claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) and 38 C.F.R. § 3.159 
are fully complied with and satisfied.  

2.  The record indicates that the veteran was 
treated for a skin disorder by Dr. Charles J. 
Hammer, Medical Arts Building, 1290 Hospital Drive, 
Suite 3, St. Johnsbury, Vermont, 05819, during the 
period of June 1998 to the present.  The RO should 
make arrangements to obtain the following types of 
records:  Notes, Consults, Vitals, Medications, Lab 
Findings, Procedures, Problem List, Confirmed 
Diagnoses.  Any records obtained should be 
associated with the claims file.  If records cannot 
be obtained, this should be documented in writing 
in the claims folder.

4.  The veteran should be afforded a VA 
dermatology examination to determine the 
nature and etiology of any skin present.  
Prior to the examination, the claims 
folder should be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
dermatologist is to provide a diagnosis 
and comment whether it is as likely as 
not that the present skin condition is 
the result of exposure to herbicides in 
service.  The examiner should provide a 
rationale for any opinion rendered.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



 

